Case 2:20-bk-10131-RK           Doc 41 Filed 07/22/20 Entered 07/22/20 08:33:25                Desc
                                 Main Document    Page 1 of 2



 1 JOHN P. PRINGLE, ESQ. (SBN 072300)
   6055 East Washington Boulevard, Suite 500
 2 Los Angeles, CA 90040-2466
                                                                     FILED & ENTERED
   Telephone No.: (323) 727-9589
 3
   Facsimile No.: (323) 724-5410
 4 jpringle@rpmlaw.com                                                      JUL 22 2020

 5 Chapter 7 Trustee                                                  CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY tatum      DEPUTY CLERK
 6

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
10

11 In re                                                Case No. 2:20-bk-10131-RK
12 ALEX S. MIN,                                         Chapter 7
                                      Debtor.
13                                                      ORDER GRANTING TRUSTEE'S
                                                        APPLICATION TO APPROVE
14                                                      EMPLOYMENT OF REAL ESTATE
                                                        BROKER/LISTING AGENT
15
                                                        [No Hearing Required – Unless Requested]
16

17
             Based upon the record before the Court, including the Trustee's Application to Approve the
18
     Employment of BK Global Real Estate Services and Keller Williams Downey as Real Estate
19
     Broker/Listing Agent (the “Application”), which was filed on July 2, 2020, the failure of any party
20
     in interest to file any Objection and/or Request for Hearing in response to the Trustee's
21
     Application, the Declaration of Trustee that No Party Requested a Hearing on Motion filed
22
     concurrently herewith, and other good cause therefore, it is hereby,
23
             ORDERED, that the Trustee's Application to Approve the Employment of BK Global
24
     Real Estate Services and Keller Williams Downey as his real estate broker/listing agent is granted
25
     in its entirety; it is hereby,
26
     ///
27
     ///
28
     ///
Case 2:20-bk-10131-RK      Doc 41 Filed 07/22/20 Entered 07/22/20 08:33:25          Desc
                            Main Document    Page 2 of 2



 1           FURTHER ORDERED, that the employment of BK Global Real Estate Services as Real

 2 Estate Broker and Keller Williams Downey as Listing Agent is approved under 11 U.S.C. §327(a).

 3                                              ###

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Date: July 22, 2020
24

25

26

27

28


                                                  2
